48 F.3d 1211NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Miguelina BOYD, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 94-1966.
United States Court of Appeals,First Circuit.
March 6, 1995.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Jose Antonio Fuste, U.S. District Judge]
Paul Ramos Morales on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios, Assistant United States Attorney, and Jessie M. Klyce, Assistant Regional Counsel, Region I, Department of Health and Human Services, on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a district court judgment affirming a decision of the Secretary of Health and Human Services denying appellant's applications for social security disability benefits and disabled widow's benefits.  After a hearing, the Administrative Law Judge ("ALJ") found that appellant retained the functional capacity to return to her past relevant work as a hairdresser and thus was not entitled to receive disability insurance benefits on her own account nor on the account of her deceased spouse.  Upon a careful review of the transcript, record and briefs, we agree with the district court that there was substantial evidence to support the ALJ's thorough decision.  We find no basis for appellant's contentions that the ALJ failed to adequately explore and assess appellant's complaints of subjective pain and evidence of mental impairment.


2
Affirmed.